Citation Nr: 9902760	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-20 463 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel



INTRODUCTION

The veteran had active service from June 1967 to October 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which effected a February 1997 Board 
decision which granted entitlement to service connection for 
PTSD.  In the May 1997 rating decision, the RO assigned a 30 
percent disability evaluation, and the veteran has completed 
an appeal from that determination. 

The Board observes that in April 1998, the RO denied a claim 
for total disability based upon individual unemployability.  
The veteran filed a notice of disagreement in November 1998, 
and the RO issued a statement of the case with respect to 
that issue in December 1998.  The claims file does not 
include a substantive appeal on the individual 
unemployability issue, and it therefore does not appear that 
the individual unemployability issue is in appellate status 
at this time. 

Through correspondence dated June 5 and June 17, 1997, the 
veteran requested dependent benefits.  Also, in December 
1997, the veteran filed a claim for entitlement to 
nonservice-connected pension.  These issues are referred to 
the RO for appropriate action.  


REMAND

The Board notes that substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including post-traumatic stress disorder, as defined in 
38 C.F.R. §§ 4.125-4.132, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52707 (1996).  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

As noted in the introduction, an appeal on the issue of 
entitlement to service connection for PTSD was granted by the 
Board in February 1997.  That appeal arose from a claim filed 
prior to November 7, 1996.  In the Boards view, since the 
current appeal stems from a rating action which arose from a 
pre-November 7, 1996, claim, both the old and the new rating 
criteria should be considered and the most favorable applied 
to the facts of the veterans case.  However, the claims file 
does not reflect consideration by the RO of the rating 
criteria in effect prior to November 7, 1996.  In this 
regard, the June 1997 statement of the case only set forth 
the current (new) rating criteria.  Appropriate action by the 
RO to ensure consideration of both the old and new rating 
criteria is necessary before the Board may proceed with its 
appellate review. 

Therefore, this case is REMANDED for the following action:

1.  Any VA medical records documenting 
treatment for the veterans PTSD which 
have not already been associated with the 
claims file should be obtained and made 
of record. 

2.  The veterans case should then be 
reviewed by the RO on the basis of all 
the evidence.  The RO must consider both 
the regulatory changes in 38 C.F.R. 
§§ 4.125-4.132 (61 Fed.Reg. 52695-52702 
(1996)), and the rating criteria in 
effect immediately prior to those 
changes, according to the dictates of 
Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  In adjudicating the 
veterans claim, the RO must accord the 
veteran the benefit of the more favorable 
of the rating criteria.  Unless the full 
benefit sought (a 100 percent schedular 
rating) is granted, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case setting for both the old and the 
new rating criteria and including a clear 
analysis of the ROs determination under 
both the old and new criteria.  After 
affording the veteran and his 
representative an opportunity to respond, 
the case should be returned to the Board 
for appellate review. 

The purpose of this remand is to afford the veteran due 
process of law and to comply with the jurisprudence of the 
United States Court of Veterans Appeals.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit additional evidence in support of his claim. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
